DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 07/21/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation of “an electrical capacitance formed by the piezoresistive element and the stack has a value greater than that of a capacitor formed between the piezoresistive element and the substrate” is confusing and ambiguous. It’s unclear whether “a capacitor” is actually formed between the piezoresistive element and the substrate  or just the capacitance value measured between the piezoresistive element and the substrate. Furthermore, it’s unclear whether the invention actually requires that the electrical capacitance between the piezoresistive element and the stack (C) is greater than the capacitance between the piezoresistive element and the substrate (C1). In this case, the specification discloses that “in the case where the stack is such that the usual capacitance between the resistive element and the substrate no longer exists, typically when the stack covers the lower face of the resistive element, it is desirable that the overall capacitance produced by the stack is greater than that which would have existed without its presence” (see paragraph section [0036] of the specification dated 07/21/2021). Thus, it’s unclear whether the invention actually requires the capacitance C having a greater value than C1 in order for the claimed invention to function; or the capacitances C and C1 are variable. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neul et al. (U.S. Pat. No. 9,110,090) (hereafter Neul).
Regarding claim 1, Neul teaches a transduction detection device, comprising 
a substrate (i.e., substrate 1) (see Fig. 6), and 
a strain gauge suspended above a face of the substrate (i.e., beams 1a and 1b) (see Fig. 1) and comprising 
a piezoresistive element (i.e., piezoresistive beams 1a and 1b) (see Fig. 1), 
wherein the strain gauge comprises 
a first end anchored relative to the substrate (i.e., left or lower end of the beams are coupled to the supporting or structural substrate 1 via the measuring substrate 1) (see Fig. 1 and 6) and 
a second end anchored relative to 
a mass which is movable relative to the substrate (i.e., seismic mass 3) (see Fig. 1), and 
at least one portion of the surface of the piezoresistive element is covered by 
a stack comprising, successively from the surface of the piezoresistive element, a dielectric layer (i.e., the insulation layer I is likewise provided between the conductor tracks 2a, 2b and the beams 1a, 1b) (see Column 3, line 58, to Column 4, line 13) and an electrically conductive layer (i.e., conductor tracks 2a and 2b) (see Fig. 1).
Regarding claim 3, Neul teaches that the at least one portion comprises a surface portion of the piezoresistive element which is opposite to the face of the substrate (i.e., an xyz sensor component may even be produced by using one or more lateral and one or more upper and/or lower conductor tracks) (see Column 5, lines 36-64).
Regarding claim 4, Neul teaches that the at least one portion comprises a surface portion of the piezoresistive element facing the face of the substrate (i.e., an xyz sensor component may even be produced by using one or more lateral and one or more upper and/or lower conductor tracks) (see Column 5, lines 36-64).
Regarding claim 5, Neul teaches that the piezoresistive element is a beam (i.e., piezoresistive beams 1a and 1b) (see Fig. 1).
Regarding claim 6, Neul teaches that the at least one portion comprises a surface portion located on at least one flank of the beam (i.e., conductive tracks 2a and 2b) (see Fig. 1).
Regarding claim 7, Neul teaches that the at least one portion extends along an entire length dimension of the piezoresistive element (i.e., the conductive tracks 2a and 2b cover the exposed portions of the piezoresistive beams 1a and 1b) (see Fig. 1).
Regarding claim 9, Neul teaches that the electrically conductive layer is based on doped silicon or a metal (i.e., a structured conductor track layer, for example a metallic layer, for electrical feedback of the measurement signal on the upper side of the piezoresistive beam or beams) (see Column 2, lines 12-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neul et al. (U.S. Pat. No. 9,110,090) (hereafter Neul) in view of Parpia et al. (U.S. Pat. No. 8,174,352) (hereafter Parpia)
Regarding claim 2, Neul as disclosed above does not directly or explicitly teach that an electrical capacitance formed by the piezoresistive element and the stack has a value greater than that of a capacitor formed between the piezoresistive element and the substrate. 
Regarding the electrical capacitance and the capacitor, Parpia teaches that an electrical capacitance formed by the piezoresistive element and the stack (i.e., salient capacitance Cox) (see Fig. 7) and a capacitor formed between the piezoresistive element and the substrate (i.e., salient capacitance Cboxs) (see Fig. 7). In view of the teaching of Parpia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the salient electrical characteristics, such as capacitance, between the piezoresistive element and the stack or the substrate. 
Regarding the value, Neul as modified by Parpia as disclosed above does not directly or explicitly teach that electrical capacitance formed by the piezoresistive element and the stack has a value greater than that of the capacitor formed between the piezoresistive element and the substrate. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neul et al. (U.S. Pat. No. 9,110,090) (hereafter Neul) in view of Duraffourg et al. (U.S. Pat. No. 9,382,108) (hereafter Duraffourg)
Regarding claim 8, Neul as disclosed above does not directly or explicitly teach that the dielectric layer is made of a material based on silicon oxide or nitride. However, Duraffourg teaches that the dielectric layer is made of a material based on silicon oxide or nitride (i.e., region 2 is piezoresistive and region 4 is insulating or dielectric and can be nitride, e.g., SiN or an oxide, e.g., SiO2) (see ). In view of the teaching of Duraffourg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a dielectric material based on silicon oxide or nitride in order to lower the associated Johnson noise and to obtain smaller resolutions. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855